Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The office refers to the non-final of October 22, 2020, for the indication of allowability of then claim 13, which has been reformed as independent claim 16 here.  The amendments to claim 1, which have rendered it allowable as well, have prevented current claim 13, from being duplicative on newly presented claim 16, which reflects the original claim 13 which was found allowable.  With regards to new claim 1, the office refers first to the Interview of January 11, 2021, where the office and Applicant’s representative discussed the suitability of US 2012/*0213637 by Jeon et al. (herineafter, “J1”) and US 7,329,100 to Kashiwazaki et al. (hereinafter, “K1”) where the office noted that the combination of references, would meet the claims of the previous language, but failed in that they required the outer diameter of the radially outer edge of the support disc on the lower side of the turbine to extend outwards to the end of the blades.  Applicant’s invention, in contrast, has the outer diameter of the second outer support disc sized smaller than said blades, because it is meant to not overlap with the inner diameter of the upper shrouds outer disc.  This is to assist in the extraction of the final shape from the mold.  While there are references in the art which take similar considerations for such spacing and molds, See for example US 2004/0247441 to Kim et al., Figure 6 where there the base band is separated into two halves (23) and (11) to accommodate the blade forming portions of the mold which meet and form the outer ridge(22), prior art references such as those of Kim, have not done so in a manner of forming the spacing and opening in the UPPER shroud, which has been formed by this mold forming  as well as lower shroud as Applicant has done both which can clearly be seen in the Instant Application of Applicant.  This has permitted . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745